Citation Nr: 0324972	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



REMAND

The veteran served on active duty from February 1978 to 
February 1981.  He had unverified reserve duty from 1987 to 
1991, with unverified activation to federal active duty from 
1987 to 1991.  He has requested a video hearing before a 
member of the Board of Veterans' Appeals (Board) at the 
Pittsburgh Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is remanded to the RO for the 
following action:

The appellant should be scheduled for a 
video hearing following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2002).

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).



